PER CURIAM.
Petitioner seeks a belated appeal, contending that he did not receive a copy of the trial court’s order denying his postconviction motion. Having considered the petition, the supporting documents, and in light of the respondent’s agreement that petitioner is en*1290titled to relief, we grant the petition. The petition for belated appeal of the order of May 15, 1997, which denied a motion for post-conviction relief in Duval County Case Number 94-3796-CF, is granted. Upon issuance of the mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D).
JOANOS, KAHN and WEBSTER, JJ., concur.